DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
The amendments and arguments presented in the papers filed 11/23/2020 ("Remarks”) have been thoroughly considered. The issues raised in the final Office action dated 5/22/2020 listed below have been reconsidered as indicated:
a)	The objection to the abstract is withdrawn.

b)	The rejections of claims 25, 27-28 and 30 are rendered moot by the cancellation of the claims and are withdrawn.

c)	The objection to claim 21 is withdrawn in view of the amendments to the claim.

d)	The rejections of: claims 21-28 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS); and claim(s) 21 and 28 under pre-AIA  35 U.S.C. 103 over Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS), are withdrawn as Robertson does not teach deaminating and labeling at least a portion of the nucleic acid sequence.

e)	The provisional rejections of: claims 21, 22, 24, 25 and 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-11, 13-15 and 18-20 of copending Application No. 16/172,369 (reference application); claims 23 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/172,369 (reference application) in view of Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS); and claims 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/172,369 (reference application) in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS), are withdrawn as being moot in view of the abandonment of the ‘369 application.

The Examiner’s responses to the Remarks are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Priority
This application is a continuation of 16/180,450.
The present application and the ‘450 application repeats a substantial portion of US application 16/169,801 (filed 10/24/2018). The present claims disclose subject matter not presented in the ’450 application.
The subject matter not disclosed is embodiments of methods comprising obtaining a sample comprising a nucleic acid sequence comprising a 5-hydroxymethylatcytosine (5-hmC) and a 5-methylcytosine (5-mC); labeling any portion of the nucleic acid nucleic acid sequence (e.g. an aliquot, a particular residue, use of intercalators, etc.) comprising the 5-hmC; and deaminating at least a portion of the nucleic acid. 
The Remarks argue the amended claims are supported by paragraphs 13, 161, 182 and 414-415 instant specification, corresponding to paragraphs 13, 152, 173 and 406-407 of the 16/169,801 application, respectively (p. 4-5).
The arguments have been considered but are not persuasive. Paragraph 13 of the present application states:
[00013] The present invention provides for novel methods for regulating and detecting the cytosine methylation status of DNA. The invention is based upon identification of a novel and surprising catalytic activity for the family of TET proteins, namely TET1, TET2, TET3, and CXXC4. The novel activity is related to the enzymes being capable of converting the cytosine nucleotide 5-methylcytosine into 5-hydroxymethylcytosine by hydroxylation.

The passage is silent regarding labeling any portion of the nucleic acid sequence or deaminating any portion of a nucleic acid. Paragraph 161 of the present application states:
[000161] The compositions and methods of the invention provide, in one aspect, improved affinity purification of DNA containing methylated cytosine, by adding covalent tags and/or chemical modifications to methylated cytosine and 5-hydroxymethylated cytosine residues. This is because, as described herein, detection reagents against glucosylated 5-hydroxymethyl cytosine, gentibiose containing 5-hydroxymethylcytosine DNA and chemically modified 5-methylenesulfonate hydroxymethylcytosine are either covalently bound or non-covalently bound with a much higher affinity and specificity than that currently achievable by methylcytosine affinity reagents.

While the passage describes adding covalent tags and/or chemical modifications to methylated cytosine and 5-hydroxymethylated cytosine, the passage is silent regarding labeling any other portion of the nucleic acid sequence or deaminating any portion of a nucleic acid. Paragraph 182 of the present application states:
[000182] In some embodiments, the kit also comprises reagents suitable for the detection of the activity of one or more catalytically active TET family enzymes, functional TET family derivatives, or TET catalytically active fragments thereof, namely the production of 5-hydroxymethylcytosine from 5- methylcytosine. In one preferred embodiment, the kit comprises an antibody, antigen-binding portion thereof, or protein that specifically binds to 5-hydroxymethylcytosine. In other embodiments, one or more catalytically active TET family enzymes, functional TET family derivatives, or TET catalytically active fragments thereof are provided in a kit to generate nucleic acids containing hydroxymethylcytosine from nucleic acids containing 5-methylcytosine or other oxidized pyrimidines from appropriate free or nucleic acid precursors. In all such embodiments of the aspect, the kit includes packaging materials and instructions therein to use said kits.

The passage describes a kit while the claims are drawn to methods. The only feature relevant to the claimed methods described is an antibody, antigen-binding portion 
[000414] An internal standard of lambda DNA carrying cytosine methylation at BamHI residues is used to determine efficiency and specificity of 5-hydroxymethylcytosine detection using PCR primer pairs flanking and not flanking BamHI residues in the lambda genome.

[000415] The detection of naturally occurring 5-hydroxymethylcytosine in genomes is performed the same as above but without the conversion of methylcytosine to 5-hydroxymethylcytosine by one or more catalytically active TET family enzymes, functional TET family derivatives, or TET catalytic fragments.

The passages are silent regarding labeling any portion of the nucleic acid sequence or deaminating any portion of a nucleic acid.
	The only references to deaminating a portion of a nucleic acid specifically described deamination of cytosine in a spontaneous manner (para. 82), using bisulfite (para. 152), active demethylation via specific deamination of methylcytosine (para. 305), deamination of 5-hmC to yield hmU (para. 338), the effects of bisulfite treatment on the deamination of 5-mC and 5-hmC (para. 350), deaminating synthetic nucleic acids having either dCTP or its 5-mC or 5-hmC derivatives using bisulfite and subsequent PCR (para. 351) and bisulfite sequencing and how different forms of cytosine are deaminated during the process (para. 369). None of the discussions of deaminating different forms of cytosines are in the context of also labeling some portion of the nucleic acid. Thus, the instant specification does not clearly articulate the present methods as broadly claimed was contemplated or that applicant was in actual 
	The ‘450 application, issued as US 10,767,216, provides support for methods in which the following steps were performed:
obtaining a sample comprising a nucleic acid sequence, wherein said nucleic acid sequence comprises a 5-hydroxymethylcytosine and a 5-methylcytosine;

labeling said 5-hydroxymethylcytosine, wherein said labeling further comprises glycosylating said 5-hydroxymethylcytosine;

sequencing said nucleic acid sequence;

distinguishing said 5-hydroxymethylcytosine from said 5-methylcytosine;

contacting said nucleic acid sequence with a dioxygenase or catalytically active fragment thereof to convert a methylated cytosine in said nucleic acid sequence to a modified base, wherein said dioxygenase or said catalytically active fragment thereof comprises TET1, TET2, TET3, CXXC4, a catalytically active fragment of any of these, or any combination thereof; and 

contacting said nucleic acid sequence with sodium bisulfite.

Such a method supported by the ‘450 application and given a priority date of 9/26/2008, does not provide support for the full scope of the present claims. The present specification, the ‘450 application and the remaining cited priority documents do not support labeling any portion of the nucleic acid sequence using any method and deaminating any portion of the nucleic acid using any method.
See the claim interpretation section and the rejections under the written description requirement detailed below for a more thorough discussion of the scope of the claims that support the reasoning for the Examiner’s position that the instant specification does not support the full scope of the methods as presently claimed.
The instant specification is considered to not receive benefit of the priority claim and examined as having an effective filing date of 10/21/2019, which is the filing date of the present application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the instant specification does not clearly articulate the present methods as broadly claimed was contemplated or that applicant was in actual possession of the claimed method.

Claim Objections
The following is a new rejection necessitated by the amendments to the claims.
Claim 21 is objected to because of the following informalities:  The claim recites “a nucleic acid sequence” and “the nucleic acid”, presumably in reference to the same claim element. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim Interpretation
The following section has been modified in view of the amendments to the claims.
Claim 21 is drawn to:
A method comprising:

obtaining a sample comprising a nucleic acid sequence, wherein said nucleic acid sequence comprises a 5-hydroxymethylcyotsine and a 5-methylcytosine;

labeling at least a portion of the nucleic acid sequence comprising the 5-hydroxymethylcytosine; and

deaminating at least a portion of the nucleic acid.


MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. Performing the obtaining step, the labeling step and the deaminating step are interpreted as being performed in any order, except that the labeling and deaminating steps are performed after the obtaining of the sample in the obtaining step. The claim does not impose any specific order on the labeling and deaminating steps relative to each other because neither relies on the performance of the other or the results of the other in order to be performed. For example, the claim does not specify the portion of the nucleic acid deaminated is the portion labeled in the labeling step.
The “labeling” step broadly encompasses any portion of the nucleic acid sequence being labeled with any technique, e.g. labeling any nucleotide, probe hybridization to any region, intercalators, etc.
The “deaminating” step broadly encompasses any portion of the nucleic acid being deaminated using any method, e.g. use of bisulfite to deaminate cytosine, enzymes to deaminate particular bases, etc.

Claim 24 states the sample comprises “an extracellular fluid”. An “extracellular fluid” is interpreted by one of ordinary skill in the art in view of the instant specification (e.g. scientist, molecular biologist or doctor) and is an art recognized term referring to bodily fluids outside of cells and is made up of three components: interstitial fluid; blood plasma and transcellular fluids. Fluids used in vitro techniques that are outside of cells, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following rejections have been modified to address the amendments to the claims.
The scope of claim 21 has been described above. The instant specification does not clearly articulate the claimed methods in a cohesive manner. The only manner of deaminating a portion of a nucleic acid is to use bisulfite treatment, in which cytosine is deaminated in different manners based on its form, e.g. cytosine, 5-mC or 5-hmC. No other methods of deaminating are discussed nor are the deamination of nucleotides other than cytosine. Thus, the full scope of the deaminating step is not adequately disclosed. 
None of the discussion in the specification regarding deamination, includes a discussion of also labeling a portion of the nucleic acid, other than at best labeling 5-hmC with a glucose molecule and then sequencing those nucleic acids with the labeled 5-hmC. 

Claim 21 has been amended to require a step of “labeling at least a portion of the nucleic acid sequence comprising the 5-hydroxymethylcytosine”. Based on the 

Claim 29 requires a step of contacting the nucleic acid sequence with a TET1, TET2, TET3, CXXC4, a catalytically active fragments of any of these, or any combination of to convert a 5-hmC in said nucleic acid sequence to a modified base. The “modified base” broadly encompasses any modified base. The instant specification does not support such a method step. 
Paragraph 13 states “The novel activity is related to the enzymes being capable of converting the cytosine nucleotide 5-methylcytosine into 5-hydroxymethylcytosine by 
Paragraph 16 states “contacting a human T cell with…an effective 5-methylcytosine to 5-hydroxymethylcytosine converting amount of at least one catalytically active TET family enzyme”.
Paragraph 33 discusses a collection of TET family enzymes and their activity, which is “namely the production of 5-hydroxymethylcytosine from 5-methylcytosine”.
Paragraph 51 discusses that a TET1 construct “is active in converting 5-methylcytosine to 5-hydroxymethylcytosine in vitro”. Paragraph 332 uses similar language.
Paragraph 54 states “the identification of 5-hydroxymethylcytosine as the catalytic product of conversion from 5-methylcytosine by TET1”. Paragraph 345 states “we identified 5-hydroxymethylcytosine as the catalytic product of conversion from 5-methylcytosine by TET1”. 
Paragraph 163 states “the 5-hydroxymethylcytosine occurs through contacting DNA with catalytically active TET family enzyme…thereby converting methylcytosine to hydroxymethylcytosine”. 
Paragraph 368 states “the TET proteins, is capable of converting 5-methylcytosine to 5-hydroxymethylcytosine both in vitro and in vivo”.
These statements are supported by the data presented in the specification.
The instant specification does not demonstrate possession or describe the enzymes or the conditions that are required to convert 5-hmC to a modified base and only speculates that some enzymes with a larger family could be able to do this. The 
It is noted the claims encompass the use of TET1 family enzymes to convert 5-hmC to a modified base. There is nothing in the specification that specifically identifies the specific use of any enzyme to convert 5-hmC to any modified base. The instant specification does not provide any examples in which a modified base is actually produced and/or detected after contacting 5-hmC with a TET family enzyme. Because the specification does not describe a scenario in which 5-hmC is converted to a modified base and under the conditions that conversion occurred, one would not have found applicant to be in possession of such methods.
There is nothing in the specification or evidence provided in the record that applicant successfully identified a method and conditions that are sufficient for the conversion of 5-hmC to a modified base. Applicant only demonstrated that C+D TET1 is able to convert 5-mC to 5-hmC. There is no evidence in the specification that applicant was able to further modify 5-hmC using a TET family enzyme. The instant specification speculates such a method is possible by “certain family members”, but did not identify any such family members and identified 5-hmC as the only new nucleotide resulting from the action of C+D TET1 on converting 5-mC. Thus, at the time of filing applicant failed to appreciate whether or not they had actually converted 5-hmC to a modified base. Now applicant is attempting to reach back and claim they were in possession of 
	In paragraph 332 of the instant specification, it is noted that dithiothreitol was included in the reaction to counteract the strong tendency of TET1-CD to oxidize. If dithiothreitol counteracts the strong tendency of TET1-CD to oxidize, it is reasonable to conclude the inclusion of dithiothreitol prevented applicant from converting 5-hmC to a modified base. However, it is unclear from the instant specification, when and how the dithiothreitol was used. Is the addition of dithiothreitol to the reaction the explanation for why applicant only observed the conversion of 5-mC to 5-hmC when using TET1-CD? If so, based on the conditions utilized and disclosed by applicant, applicant was unable to convert 5-hmC to a modified base. 
	Evidence that the data presented in the original drawings actually demonstrates the production of a modified base from 5-hmC may be beneficial in demonstrating that at least one embodiment of the pending claims was described. For example, evidence that one would have expected one of the peaks in the graph of Fig. 7, 8 or 27 correspond to a modified base derived from 5-hmC may be beneficial in demonstrating what nucleotides were generated in the specific experiments carried out in the specification.
Overall, the instant specification focuses on the use of TET family proteins to convert 5-mC to 5-hmC and is silent on any method steps of converting 5-hmC to a modified base. Furthermore, the instant specification does not identify any modified bases derived from 5-hmC. 

Response to the traversal of the written description rejections
	The Remarks argue the amendments address the written description rejections (p. 5-6).
	The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided above based on the amendments to the claims. The alleged support provided the instant specification in paragraphs 13, 161, 182 and 414-415 has been addressed previously.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites “labeling at least a portion of the nucleic acid sequence comprising the 5-hydroxymethylcytosine”. It is unclear whether applicant intends the phrase “comprising the 5-hydroxymethylcytosine” to be in reference to “at least a portion” or the nucleic acid sequence comprising a 5-hmC and a 5-mC.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23, 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by He (US 2014/0322707 A1; cited on the 10/22/2019 IDS).
He is prior art under 102(b) in view of priority not being recognized based on the scope of the claimed subject matter not being supported by all of the earlier filed applications.
The following rejections have been modified in view of the amendments to the claims.
Regarding claim 21, He teaches obtaining a nucleic acid sequence that comprises both 5-hmC and 5-mC.

He teaches contacting the nucleic acid sequence with sodium bisulfite (Figs. 11A-11B, 15 and 16), thus, deaminating a portion of the nucleic acid.
Regarding claim 22, He teaches the nucleic acid sequence is from a mammal (para. 33).
Regarding claim 23, He teaches the sample comprises genomic DNA (para. 33).
Regarding claim 26, He teaches the nucleic acid sequence is from a subject with cancer (para. 8, 302 and 304).
Regarding claim 29, He teaches contacting the nucleic acid sequence with a dioxygenase in the form of a TET enzyme (Figs. 11A-11B, 15 and 16). The enzyme converts 5-mC to caC with hmC as an intermediate (Figs. 11A-11B and 12; and para. 5).

Response to the traversal of the 102 rejections over He
	The Remarks argue the He references is not available as prior art because it is after the priority date of 9/26/2008 (p. 6).
	The arguments have been fully considered but are not persuasive. For the reasons detailed in this Office action, priority has not been recognized to the 9/26/2008 date.

The following are new rejections in view of the amendments to the claims.
Claim(s) 21-23, 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sukumar (US 2003/0017454 A1).
Regarding claims 21-23 and 26, Sukumar teaches obtaining mammalian genomic DNA from primary mammary tumors (para. 146 and 148). The DNA was deaminated with bisulfite (para. 150) and used in PCR reaction (para. 150). The PCR reaction was ran on a gel and stained with ethidium bromide para. 150).
Mammalian genomic DNA inherently comprises some level of both 5-hmC and 5-mC as demonstrated and acknowledged by the instant specification. Thus, the DNA obtained by Sukumar is encompassed by the present claim.
The PCR reaction includes modified genomic DNA as a template and ethidium bromide labels the DNA, including a portion of the nucleic acid sequence comprising a 5-hmC.
Regarding claim 24, Sukumar teaches the nucleic acids isolated from a subject include those from plasma, serum and lymph (para. 42), each of which are extracellular fluids.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He (US 2014/0322707 A1; cited on the 10/22/2019 IDS) in view of Landes (US 2003/0211522 A1).
While claim 21 is anticipated by He, the claim is also rendered obvious as encompassing the subject matter of claim 24.
Regarding claims 21 and 24, He teaches obtaining a nucleic acid sequence that comprises both 5-hmC and 5-mC.
He teaches labeling of the 5-hmC portion of the nucleic acid sequence with glucose. Figs. 11A-11B, 15 and 16.
He teaches contacting the nucleic acid sequence with sodium bisulfite (Figs. 11A-11B, 15 and 16), thus, deaminating a portion of the nucleic acid.
While He teaches the above methods, He does not teach the sample comprises an extracellular fluid (claim 26).
However, Landes teaches that it was well-known that blood, which comprises an extracellular fluid in the form of plasma, is a source of nucleic acids that can be collected in a non-invasive manner (para. 5). Landes further teaches the sample can be used to analyze methylation profiles (para. 6-7).
It would have been prima facie obvious at the time of filing the present invention to have used the sample of Landes in the method of He. One would have been motivated to make the modification because it is a source of nucleic acids that can be obtained non-invasively and can be analyzed for methylation status, which is an aspect of the methods of He. The modification has a reasonable expectation of success as it 

Response to the traversal of the 103 rejections
The Remarks argue the He reference is not available as prior art because it is after the priority date of 9/26/2008 (p. 7).
The arguments have been fully considered but are not persuasive. For the reasons detailed in this Office action, priority has not been recognized to the 9/26/2008 date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,816,986 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS).

Present claim 21 broadly encompasses the embodiments of claims 1, 3, 4, 6 and 8 of the ‘986 patent.
Present claim 22 broadly encompasses the embodiments of claims 1, 6 and 8 of the ‘986 patent.
Present claims 29 broadly encompass the embodiments of claims 1, 3 and 4 of the ‘986 patent.
	The claims differ in that the ‘986 claims does not include elements of present claim 21.
Regarding claim 21, He teaches contacting the nucleic acid sequence with a bisulfite (Figs. 11A-11B, 15 and 16).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘986 claims to include the elements of He because He teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘986 claims.

Claims 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,816,986 B2 in He (US 2014/0322707 A1; cited on the 10/22/2019 IDS) and in further view of Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims broadly encompass the narrower embodiments of the ‘986 claims.
	The claims differ in that the ‘986 claims does not include the elements of present claims 23, 24 and 26.
Regarding claim 23, Robertson teaches the nucleic acid sequence is mammalian genomic DNA (para. 6 and 9).
	Regarding claim 24, Robertson teaches the samples are an extracellular fluid such as sweat, saliva or urine or blood (para. 8).
	Regarding claim 26, Robertson teaches the subject may have cancer (para. 14 and 30).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘986 claims to include the elements of Robertson because Robertson teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘986 claims.

Claims 21, 22 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,031,131 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims broadly encompass the narrower 
Present claim 21 broadly encompasses the embodiments of claims 1 and 4 of the ‘131 patent.
Present claim 22 broadly encompasses the embodiments of claims 1 and 4 of the ‘131 patent.
	The claims differ in that the ‘131 claims does not include elements of present claims 21 and 29.
Regarding claim 21, He teaches contacting the nucleic acid sequence with a bisulfite (Figs. 11A-11B, 15 and 16).
Regarding claim 29, He teaches contacting the nucleic acid sequence with a dioxygenase in the form of a TET enzyme (Figs. 11A-11B, 15 and 16).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘131 claims to include the elements of He because He teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘131 claims.

Claims 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,031,131 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS) and in further view of Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS).

	The claims differ in that the ‘131 claims does not include the elements of present claims 25-26 and 28.
	Regarding claim 23, Robertson teaches the nucleic acid sequence is mammalian genomic DNA (para. 6 and 9).
	Regarding claim 24, Robertson teaches the samples are an extracellular fluid such as sweat, saliva or urine or blood (para. 8).
	Regarding claim 26, Robertson teaches the subject may have cancer (para. 14 and 30).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘131 claims to include the elements of Robertson because Robertson teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘131 claims.

Claims 21, 22 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,337,053 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims broadly encompass the narrower embodiments of the ‘053 claims. The claim sets also differ in the combination of the 
Present claim 21 broadly encompasses the embodiments of claims 1, 6 and 7 of the ‘053 patent.
Present claim 22 broadly encompasses the embodiments of claims 1, 6 and 7 of the ‘053 patent.
	The claims differ in that the ‘053 claims does not include the elements of present claims 21 and 29.
Regarding claim 21, He teaches contacting the nucleic acid sequence with a bisulfite (Figs. 11A-11B, 15 and 16).
Regarding claim 29, He teaches contacting the nucleic acid sequence with a dioxygenase in the form of a TET enzyme (Figs. 11A-11B, 15 and 16).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘053 claims to include the elements of He because He teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘053 claims.

Claims 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,337,053 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS) and in further view of Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS).

	The claims differ in that the ‘053 claims does not include the elements of present claims 23-24 and 26.
	Regarding claim 23, Robertson teaches the nucleic acid sequence is mammalian genomic DNA (para. 6 and 9).
	Regarding claim 24, Robertson teaches the samples are an extracellular fluid such as sweat, saliva or urine or blood (para. 8).
	Regarding claim 26, Robertson teaches the subject may have cancer (para. 14 and 30).
It would have been prima facie obvious to the ordinary artisan to have modified the ‘053 claims to include the elements of Robertson because Robertson teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘053 claims.

Claims 21, 22 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,508,301 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims broadly encompass the narrower embodiments of the ‘301 claims. The claim sets also differ in the combination of the 
Present claim 21 broadly encompasses the embodiments of claims 1, 2, 3, 4 and 7 of the ‘301 patent.
Present claim 22 broadly encompasses the embodiments of claims 1, 2, 3, 4 and 7 of the ‘301 patent.
	The claims differ in that the ‘301 claims does not include the elements of present claims 21 and 29.
Regarding claim 21, He teaches contacting the nucleic acid sequence with a bisulfite (Figs. 11A-11B, 15 and 16).
Regarding claim 29, He teaches contacting the nucleic acid sequence with a dioxygenase in the form of a TET enzyme (Figs. 11A-11B, 15 and 16).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘301 claims to include the elements of He because He teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘301 claims.

Claims 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,508,301 B2 in view of He (US 2014/0322707 A1; cited on the 10/22/2019 IDS) and in further view of Robertson (US 2013/0323728 A1; cited in the 10/22/2019 IDS).

	The claims differ in that the ‘301 claims does not include the elements of present claims 25, 26 and 28.
	Regarding claim 23, Robertson teaches the nucleic acid sequence is mammalian genomic DNA (para. 6 and 9).
	Regarding claim 24, Robertson teaches the samples are an extracellular fluid such as sweat, saliva or urine or blood (para. 8).
	Regarding claim 26, Robertson teaches the subject may have cancer (para. 14 and 30).
	It would have been prima facie obvious to the ordinary artisan to have modified the ‘301 claims to include the elements of Robertson because Robertson teaches elements that are well-known and provide benefits related to the detection and analysis of 5-hmC which is the focus of the ‘301 claims.

Claims 21-24, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,767,216 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are sufficiently broad to encompass the specific embodiments of the claims of the ‘216 patent.
In particular, the embodiment of claim 12 is encompassed by present claim 21.


Claims 21-24, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,731,204 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are sufficiently broad to encompass the specific embodiments of the claims of the ‘204 patent.
In particular, the embodiment of claim 4 is encompassed by present claim 21.
Regarding claim 29, while the present claim states the step is to convert 5-hmC to a modified base, the act of claim 29 is which is to contact the nucleic acid sequence with one of the recited enzymes, is not materially different from the act of claim 1 of the ‘204 patent. The remainder of the present claim elements are found in the ‘204 claims, and only differ based on their arrangement within the claim.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634